Name: Commission Regulation (EEC) No 1371/92 of 26 May 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 145/96 Official Journal of the European Communities 27. 5. 92 COMMISSION REGULATION (EEC) No 1371/92 of 26 May 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 455/92 (3), as last amended by Regulation (EEC) No 1042/92 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 455/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 June 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 41 . (3) OJ No L 52, 27. 2. 1992, p. 34. (&lt;) OJ No L 110, 28 . 4. 1992, p. 47. 27. 5. 92 Official Journal of the European Communities No L 145/97 ANNEX to the Commission Regulation of 26 May 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 22 from 1 to 7 June 1992 Week No 23 from 8 to 14 June 1992 Week No 24 from 15 to 21 June 1992 Week No 25 from 22 to 28 June 1992 Week No 26 from 29 June to 5 July 1992 010410 90 (') 81,963 76,610 71,360 66,059 60,757 0104 20 90 (') 81,963 76,610 71,360 66,059 60,757 0204 10 00 (2) 174,390 163,000 151,830 140,550 129,270 0204 21 00 (2) 174,390 163,000 151,830 140,550 129,270 0204 22 10 (2) 122,073 114,100 106,281 98,385 90,489 0204 22 30 (2) 191,829 179,300 167,013 154,605 142,197 0204 22 50 0 226,707 21 1,900 197,379 182,715 168,051 0204 22 90 (2) 226,707 21 1,900 197,379 182,715 168,051 0204 23 00 (2) 317,390 296,660 276,331 255,801 235,271 0204 50 1 1 (2) 174,390 163,000 151,830 140,550 129,270 0204 50 13 (2) 122,073 114,100 106,281 98,385 90,489 0204 50 15 (2) 191,829 179,300 167,013 154,605 142,197 0204 50 19 (2) 226,707 21 1,900 197,379 182,715 168,051 0204 50 31 (2) 226,707 21 1,900 197,379 182,715 168,051 0204 50 39 (2) 317,390 296,660 276,331 255,801 235,271 0210 90 11 (3) 226,707 21 1,900 197,379 182,715 168,051 0210 90 19 (J) 317,390 296,660 276,331 255,801 235,271 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.